     Case 2:19-cv-06945-PLA Document 29 Filed 08/25/20 Page 1 of 1 Page ID #:1476



1                                                                 JS-6
2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10                                       WESTERN DIVISION
11

12   SHERRIE L. M.,                           )   No. CV 19-6945-PLA
                                              )
13                     Plaintiff,             )   JUDGMENT
                                              )
14               v.                           )
                                              )
15   ANDREW M. SAUL, COMMISSIONER             )
     OF SOCIAL SECURITY                       )
16   ADMINISTRATION,                          )
                                              )
17                     Defendant.             )
                                              )
18

19         In accordance with the Memorandum Opinion filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that the decision of defendant, the Commissioner of Social
21   Security Administration, is reversed and this case is remanded to defendant for further
22   proceedings consistent with the Memorandum Opinion.
23

24   DATED: August 25, 2020                       ______________________________________
                                                              PAUL L. ABRAMS
25                                                   UNITED STATES MAGISTRATE JUDGE
26

27

28
